Per Curiam.
This is an application for a mandamus to require the respondent to vacate an order setting aside a default entered against a garnishee defendant after the lapse of sis months from the date of service of process. Default was entered on the 30th of March, followed by judgment on April 3d in favor of the plaintiff and against the garnishee defendant. On the 25th of April a motion was made to set aside the default.
The case is admittedly ruled by Petley v. Wayne Circuit Judge, 124 Mich. 14 (82 N. W. 666), provided it be held that, within the meaning of Cir. Ct. Rule No. 12, the entry of a judgment is “a proceeding taken after default on the strength thereof.” We think it must be held that the entry of a judgment is the taking of a proceeding, within the meaning of this rule, and the case therefore falls within the prior decisions of the court.
Writ will issue as prayed.